DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (KR 1020150017486 A).
Regarding claim 1, Yun discloses a booth (a booth 10, “booth” is interpreted as an enclosure having an enclosed space) comprising:
a space (1, Fig. 2) surrounded by side walls (see annotated figure below);
an air-conditioner indoor unit (22, provided in the space 1) that conditions air inside the space; and
an air-conditioner outdoor unit connected to the air-conditioner indoor unit (28, Fig. 1, connected to the indoor unit 2, see page 7 of the translation), wherein
the side walls include a first wall with the indoor unit on the first wall (see “first wall” in annotated figure below having an indoor unit 22), a second wall intersecting and adjoining the first wall (see “second wall” in annotated figure below adjacent and intersecting with the “first wall”), a third wall facing the second wall with a monitor, a lighting fixture or an electrical equipment box (see “third wall” in annotated figure below having a control unit 40 controlling the electrical appliance or CCTV 42, which are enclosures with electrical equipment inside, see page 8 of translation), and a fourth wall with a door through which a person enters or exits the space (see “fourth wall” in annotated figure below having a door 11), and
the outdoor unit is on an outer side of the second wall (see Fig. 1).

    PNG
    media_image1.png
    454
    697
    media_image1.png
    Greyscale

Regarding claim 8, Yun as modified further discloses a ceiling (37), wherein, when the outdoor unit is connected to the indoor unit and is below a center-of-gravity of the booth, which is at a midpoint of a height from an installation surface to the ceiling (the outdoor unit is positioned near the base 30 of the booth 10, see Fig. 1, which is located below a midpoint from the ceiling 37 to the base 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020150017486 A) in view of Pahila (US PGPub No. 2011/0036598).
Regarding claim 2, Yun further discloses a ceiling (37, see Fig. 1).
Yun fails to disclose wherein a fire extinguisher that sprays toward an interior of the space is on the ceiling, the fire extinguisher having a discharging port sealed with a lid that melts at a specific temperature, and the indoor unit is at a position that air blown out of a blow-out port thereof does not directly reach the fire extinguisher.
Pahila discloses wherein a fire extinguisher (fire extinguishing system 400, Fig. 4) that sprays toward an interior of the space is on the ceiling (the system sprays water towards the space below the ceiling, Fig. 4), the fire extinguisher having a discharging port (sprinklers 100, Figs. 1 and 2) sealed with a lid (seal cap 120 with fusible link 235) that melts at a specific temperature (the solder in the fusible link 235 melts at a predetermined temperature, paragraph 0038), and the indoor unit is at a position that air blown out of a blow-out port thereof does not directly reach the fire extinguisher (the sprinklers 100 are provided on the ceiling so they do not interfere the air blown out from the indoor unit 22 mounted on the second wall of Yun).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a fire extinguisher that sprays toward an interior of the space is on the ceiling, the fire extinguisher having a discharging port sealed with a lid that melts at a specific temperature, and the indoor unit is at a position that air blown out of a blow-out port thereof does not directly reach the fire extinguisher in Yun as taught by Pahila in order to suppress fire.
Regarding claim 9, please see the rejection of claim 8 above.
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020150017486 A) in view of Martinez (WO 2017/194092 A1).
Regarding claim 3, Yun fails to disclose wherein the indoor unit, the outdoor unit, a vaporizer, and a secondary-drain-water pan are in this order in a gravity direction, and the outdoor unit, the vaporizer, and the secondary-drain-water pan are on the outer side of the second wall.
Martinez (Figs. 1 and 2) discloses wherein the indoor unit (evaporator 103, Fig. 1), the outdoor unit (condenser 105), a vaporizer (ultrasonic atomizer 104), and a secondary-drain-water pan (water container 106) are in this order in a gravity direction (see Figs. 1 and 2).
The system of Martinez can be added to the outdoor unit 28 of Yun to collect and direct the condensate water from the evaporator and the excess condensate water may be emptied by the ultrasonic atomizer.
When the system of Martinez is added to Yun, outdoor unit, the vaporizer, and the secondary-drain-water pan are on the outer side of the second wall (the outdoor unit 28 of Yun is located outdoor side of the “second wall”, see Fig. 1 of Yun).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the indoor unit, the outdoor unit, a vaporizer, and a secondary-drain-water pan are in this order in a gravity direction, and the outdoor unit, the vaporizer, and the secondary- drain-water pan are on the outer side of the second wall in Yun as taught by Martinez in order to remove condensate water from the evaporator from the indoor unit without wetting the floor.
Regarding claim 10, please see the rejection of claim 8 above.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020150017486 A) in view of Pahila (US PGPub No. 2011/0036598) as applied to claim 2 above, and further in view of Martinez (WO 2017/194092 A1).
Regarding claim 4, please see the rejection of claim 3 above.
Regarding claim 11, please see the rejection of claim 8 above.
Claims 5-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020150017486 A) in view of Martinez (WO 2017/194092 A1) as applied to claim 3 above, and further in view of Bottaro (EP 1243865 A2).
Regarding claim 5, Yun as modified further discloses wherein a discharging surface of the vaporizer, from which a vaporized exhaust is discharged, and intake surfaces of the outdoor unit are on different planes (the outlet surface of the vaporizer 104 at the location of “Atomized water” in Fig. 2 of Martinez is horizontal, where the intake surface of the outdoor unit is vertical, which are on different planes).
Yun as modified fails to disclose an exhaust air from the outdoor unit is directed toward the outer surface of the second wall.
Bottaro discloses an exhaust air from the outdoor unit is directed toward the outer surface of the second wall (see Figs. 1 and 3-5 of Bottaro for positioning of the elements in the outdoor unit 3, the drain tube 19 is located proximate to the wall 4 and the pump 25 is located at an opposite side of the drain tube, thus indicating the air flow 29 is blowing towards the wall 4)
It is noted that modification only involves repositioning the airflow direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an exhaust air from the outdoor unit is directed toward the outer surface of the second wall in Yun as taught by Bottaro, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 6, Yun as modified further discloses wherein the vaporized exhaust discharged from the vaporizer and the exhaust air discharged from the outdoor unit toward the outer surface of the second wall (mixed air flow from the condenser and the mist from the ultrasonic atomizer 104 in Martinez) flow in a direction opposite to the gravity direction along the outer surface of the second wall (the air exits the outdoor unit 3 changes direction as it reaches the vertical wall, including a direction opposite to the gravity direction along the wall).
Regarding claim 7, Yun as modified further discloses wherein the vaporized exhaust discharged from the vaporizer flows opposite to the gravity direction (see the mist flow upwards from the ultrasonic atomizer 104 in Martinez) through an air passage (121) connected at one end (lower end of passage 121 at “108” in Fig. 2 of Martinez) to an air outlet of the vaporizer (the upper end of passage 121 or the location of “Atomized water” in Fig. 2 of Martinez).
Regarding claims 12-14, please see the rejection of claim 8 above.
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020150017486 A) in view of Jin (KR 20040066707 A).
Regarding claim 15, Yun fails to disclose wherein elastic members are disposed between a bottom surface of the outdoor unit and an installation part, at equal distances from a center-of-gravity of the outdoor unit in the gravity direction.
Jin discloses wherein elastic members (rubber pad 70) are disposed between a bottom surface of the outdoor unit and an installation part (the rubber pad is placed between bottom side of outdoor unit 90 and support frame 60, see Figs. 3 and 4).
Note that when placing the rubber pad 70 between the outdoor unit and the support frame, it would have been obvious to a PHOSITA to place the rubber pads 70 equidistant from the center gravity in order to equally distribute the load and increase stability.
Alternatively, examiner takes official notice that placing the rubber pads 70 at equal distances from a center-of-gravity of the outdoor unit in the gravity direction as claimed is commonly known for proper balancing the weight onto the two rubber pads 70 in order to prevent unequal deformation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein members are disposed between a bottom surface of the outdoor unit and an installation part, at equal distances from a center-of-gravity of the outdoor unit in the gravity direction in Yun as taught by Jin in order to reduce vibrations of the of the outdoor unit, to prevent unequal deformation of the rubber pads and increase stability.
Regarding claim 20, please see the rejection of claim 15 above.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020150017486 A) in view of Pahila (US PGPub No. 2011/0036598) as applied to claim 2 above, and further in view of Jin (KR 20040066707 A).
Regarding claim 16, please see the rejection of claim 15 above.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020150017486 A) in view of Martinez (WO 2017/194092 A1) as applied to claim 3 above, and further in view of Jin (KR 20040066707 A).
Regarding claim 17, please see the rejection of claim 15 above.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020150017486 A) in view of Pahila (US PGPub No. 2011/0036598) and Martinez (WO 2017/194092 A1) as applied to claim 4 above, and further in view of Jin (KR 20040066707 A).
Regarding claim 18, please see the rejection of claim 15 above.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020150017486 A) in view of Muroi (US PGPub No. 2014/0157690).
Regarding claim 19, Yun fails to disclose wherein elastic members are elastically disposed between a bottom surface of the booth and an installation floor.
Muroi discloses wherein elastic members (rubber isolators 40 at four corners around the housing section 2, paragraph 0044) are elastically disposed between a bottom surface of the booth (bottom surface of housing section 2, Figs. 2 and 4) and an installation floor (foundation 3, Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein elastic members are elastically disposed between a bottom surface of the booth and an installation floor in Yun as taught by Muroi in order to suppress vibration (see abstract of Muroi).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (KR 1020150017486 A) in view of Sangsu (KR 20-0473700 Y1).
Regarding claim 21, Yun further discloses the space is also surround by a ceiling (37).
Yun fails to disclose the third wall includes an air inlet, the ceiling includes an exhaust fan, and air flowing from the air inlet to the exhaust fan flows past the monitor, the lighting fixture or the electrical-equipment box to dissipate heat.
Sansu (Fig. 5) discloses a wall (300) includes an air inlet (350), the ceiling includes an exhaust fan (431).
Thus, the air inlet and fan may be added in the third wall and the ceiling 37 in Yun to exhaust air in the space 1. It is expected that the air inlet added to the third wall and the exhaust fan may exhaust the air in both spaces 1 and 2 in Yun, and brings in fresh air from vents 27. As a result, the air flowing from the air inlet to the exhaust fan flows past the monitor, the lighting fixture or the electrical-equipment box to dissipate heat (the exhaust fan allows air circulation in the space 1 that allows heated air around the control unit 40 or CCTV 42 to be dissipated outside).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the third wall includes an air inlet, the ceiling includes an exhaust fan, and air flowing from the air inlet to the exhaust fan flows past the monitor, the lighting fixture or the electrical-equipment box to dissipate heat in order to bring in fresh air into the spaces.
Response to Arguments
Applicant’s arguments, see remarks, filed 6/9/2022, with respect to 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of the claims 15-20 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763    
/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763